65 N.Y.2d 728 (1985)
Patricia Demille, as Administratrix of The Estate of Clark R. Demille, Deceased, Appellant,
v.
Franklin General Hospital et al., Respondents.
Court of Appeals of the State of New York.
Decided June 6, 1985.
Peter L. Contini for appellant.
Charles K. Faillace for Franklin General Hospital and another, respondents.
Spencer L. Studwell for Norman Geshlider, respondent.
Leland Garbus for Melvin A. Kramer and others, respondents.
E. Richard Rimmels, Jr., for Burton S. Diamond, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (107 AD2d 656).